2:20-cv-01812-DCN        Date Filed 02/24/21      Entry Number 29         Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

    LISA LYMAN,                            )
                                           )
                      Plaintiff,           )
                                           )                   No. 2:20-cv-01812-DCN
                vs.                        )
                                           )                           ORDER
    GREYHOUND LINES, INC., “JOHN DOE” )
    UNIDENTIFIED EMPLOYEES AND             )
    AGENTS,                                )
                                           )
                      Defendants.          )
    _______________________________________)

            The following matter is before the court on plaintiff Lisa Lyman’s (“Lyman”)

    motion to compel, ECF No. 17. For the reasons set forth below, the court grants in part

    and denies in part the motion.

                                       I. BACKGROUND

            This case arises out of alleged injuries suffered by Lyman on May 10, 2017 while

    traveling from Charleston, South Carolina to Omaha, Nebraska on defendant Greyhound

    Lines, Inc.’s (“Greyhound”) commercial passenger bus. Lyman suffers from cerebral

    palsy, and, as a result of her congenital disability, she has been wheelchair-dependent for

    the majority of her life.

            Lyman’s first alleged injury occurred on the Atlanta, Georgia to St. Louis,

    Missouri segment of her trip. According to Lyman, she was denied reserved priority

    seating by Greyhound employees when boarding and required to travel in her wheelchair.

    Greyhound employees positioned Lyman in an area of the bus designated for wheelchair

    passengers but improperly secured her wheelchair to the bus floor. Twice during travel,

    she alleges, the straps used to secure her chair came loose. In the first instance, her travel

                                                  1
2:20-cv-01812-DCN       Date Filed 02/24/21      Entry Number 29       Page 2 of 15




    companion caught the chair before any collision. In the second instance, the unsecured

    row of folding seats behind Lyman slammed into Lyman’s wheelchair when the bus

    driver applied the brakes. The momentum of the folding seats pushed Lyman’s

    wheelchair forward and pinned her against the row of seats in front of her for

    approximately two hours.

           Lyman’s second injury occurred in St. Louis, Missouri when a Greyhound

    employee, Willie Roberts (“Roberts”), attempted to re-board Lyman onto the bus via the

    bus’s platform lift system. Lyman alleges that when the platform rose to the level of the

    bus floor, Roberts pushed the front wheels of Lyman’s wheelchair in an attempt to roll

    the chair backwards onto the bus. However, instead of guiding Lyman onto the bus, the

    push caused the wheelchair to flip over backwards, which resulted in Lyman hitting her

    head on the bus floor.

           On May 8, 2020, Lyman filed the instant action against Greyhound and John Doe

    unidentified employees and agents (together, “defendants”), alleging negligence,

    negligent hiring, and negligent training. ECF No. 1, Compl. On December 4, 2020,

    Lyman filed a motion to compel. ECF No. 17. On December 18, 2020, defendants

    responded, ECF No. 19, and on December 29, 2020, Lyman replied, ECF No. 23. The

    court held a telephonic hearing on the motion on February 9, 2021. As such, this motion

    has been fully briefed and is now ripe for review.

                                        II. STANDARD

           A party to litigation may issue a subpoena for the production of discoverable

    material to a non-party to the litigation. See Fed. R. Civ. P. 45. “The scope of discovery

    for a nonparty litigant under a subpoena duces tecum issued pursuant to Rule 45 is the



                                                 2
2:20-cv-01812-DCN       Date Filed 02/24/21       Entry Number 29        Page 3 of 15




    same as the scope of a discovery request made upon a party to the action under Rule

    26.” Alston v. DIRECTV, Inc., 2017 WL 1665418, at *2 (D.S.C. May 3, 2017). In other

    words, the scope of discovery allowed under a Rule 45 subpoena is equivalent to the

    scope of discovery allowed under Rule 26. HDSherer LLC v. Nat’l Molecular Testing

    Corp., 292 F.R.D. 305, 308 (D.S.C. 2013).

           “The scope of discovery permitted by Rule 26 is designed to provide a party with

    information reasonably necessary to afford a fair opportunity to develop its case.” Mach.

    Sols., Inc. v. Doosan Infracore Am. Corp., 323 F.R.D. 522, 526 (D.S.C. 2018). Parties

    are permitted to “obtain discovery regarding any nonprivileged matter that is relevant to

    any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.

    26(b)(1). “Information sought is relevant if it ‘bears on [or] reasonably could lead to

    another matter that could bear on, any issue that is in or may be in the case.’” Ferira v.

    State Farm Fire & Cas. Co., 2018 WL 3032554, at *1 (D.S.C. June 18, 2018) (quoting

    Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)). “[I]t is well understood

    that pursuant to Rule 26(b)(1) relevancy is construed very liberally.” Nat’l Credit Union

    Admin. v. First Union Capital Markets Corp., 189 F.R.D. 158, 161 (D. Md. 1999). In

    determining proportionality, a court should consider “the importance of the issues at

    stake in the action, the amount in controversy, the parties’ relative access to relevant

    information, the parties’ resources, the importance of the discovery in resolving the

    issues, and whether the burden or expense of the proposed discovery outweighs its likely

    benefit.” Fed. R. Civ. P. 26(b)(1). “The scope and conduct of discovery are within the

    sound discretion of the district court.” Columbus-Am. Discovery Grp. v. Atl. Mut. Ins.

    Co., 56 F.3d 556, 568 n.16 (4th Cir. 1995) (citing Erdmann v. Preferred Research, Inc. of



                                                  3
2:20-cv-01812-DCN       Date Filed 02/24/21       Entry Number 29        Page 4 of 15




    Ga., 852 F.2d 788, 792 (4th Cir. 1988)). As such, whether to grant or deny

    a motion to compel is generally left within the district court’s “substantial discretion in

    managing discovery.” Lone Star Steakhouse & Saloon, Inc. v. Alpha Va., Inc., 43 F.3d

    922, 929 (4th Cir. 1995).

                                        III. DISCUSSION

           Lyman asks the court to compel defendants to supplement their production in

    response to three requests for production of documents—Request Nos. 6, 11, and 12—

    and to supplement their responses to three interrogatories—Interrogatories 5, 11, and 12.

    The court addresses each request in turn below.

           A. Request for Production No. 6

           Lyman’s Request for Production No. 6 asks defendants to provide the following

    documents:

           Copies of all accident reports, investigative reports, and documents
           concerning every accident involving a wheelchair, wheelchair loading
           device, or wheelchair securement on Greyhound buses for the past ten (10)
           years.

    ECF No. 17-1 at 6. Defendants object to the request as “overly broad, unduly

    burdensome, irrelevant, and not likely to lead to the discovery of admissible evidence.”

    ECF No. 19 at 4. Specifically, defendants argue that the request is irrelevant because

    “every accident involving a wheelchair” encompasses scenarios that do not involve

    negligence, such as a passenger merely tripping over a wheelchair. As such, defendants

    ask for a “more tailored [r]equest.” ECF No. 19 at 6. Defendants also argue that

    Greyhound is a national common carrier that serves more than 3,800 destinations across

    North America, such that seeking discovery of all documents that concern every accident




                                                  4
2:20-cv-01812-DCN        Date Filed 02/24/21       Entry Number 29         Page 5 of 15




    involving a wheelchair for the past ten years would be an excessive burden on

    defendants.

            Lyman, on the other hand, argues that the request is relevant to her allegation that

    Greyhound was negligent in failing to adequately train its employees. Lyman explains

    Greyhound employees responsible for her injuries received the same training as those

    involved in prior similar accidents, such that Request for Production No. 6 is relevant to

    issues of knowledge, notice, foreseeability, standard of care, and training. She also

    argues that the ten-year timeframe is warranted, citing Donovan v. Wal-Mart Stores, Inc.,

    2012 WL 3025877 (D.S.C. July 24, 2012). In Donovan, a case likewise involving claims

    of negligent training and supervision, the court granted discovery requests relating to

    prior accidents similar to the one suffered by the plaintiff but limited the timeframe to

    five years prior to the alleged incident. Id. at *2. Lyman argues that her request is

    comparable to the timeframe granted in Donovan because it encompasses approximately

    six years prior to her alleged injury, albeit also four years after her injury.

            The court finds Lyman’s Production Request No. 6 relevant to Lyman’s claim of

    negligent training. “[C]ourts have found it appropriate to compel disclosure of similar

    claims or incidents across a national geographic scope where the discovery was relevant

    to matters such as notice or knowledge or the implementation of a company-wide policy

    related to the relevant claim or incident.” Donovan, 2012 WL 3025877, at *2; see Deitz

    v. Pilot Travel Centers, LLC, 2015 WL 5031229, at *2 (S.D.W. Va. Aug. 25, 2015)

    (“Courts in this circuit and in sister circuits have held that discovery related to other

    accidents, incidents, claims, and lawsuits involving a party to the litigation is relevant in a

    personal injury action when the discovery is reasonably designed to lead to admissible



                                                   5
2:20-cv-01812-DCN       Date Filed 02/24/21       Entry Number 29        Page 6 of 15




    evidence on issues such as notice, knowledge, foreseeability, standard of care, and

    damages.”). To be relevant, the discovery sought simply must be “any matter that bears

    on, or that reasonably could lead to other matter that could bear on, any issue that is or

    may be in the case.” Oppenhiemer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).

    Lyman alleges that Greyhound was negligent in failing to adequately train its employees

    to operate the wheelchair lift system, to secure wheelchairs for travel, to secure the

    folding chairs, and to prevent the foreseeable risk to Lyman. In a negligent training case,

    “the key question is whether the employer knew or should have known of the danger the

    employee posed to others.” Snowden v. United Rentals (N. Am.) Inc., 2015 WL

    5554337, at *8 n.6 (D.S.C. Sept. 21, 2015). The existence of other accidents involving

    wheelchairs on Greyhound buses bears directly on the issue of whether Greyhound knew

    or should have known of the danger posed by failing to properly train employees in these

    respects. See Holcombe v. Helena Chem. Co., 238 F. Supp. 3d 767, 773 (D.S.C. 2017).

    However, the court agrees with defendants that the request is overly broad and should be

    limited to only those prior accidents that are similar to Lyman’s alleged experience. As

    such, the court compels defendants to respond to Lyman’s request to the extent it seeks

    documents related to accidents that resulted in injury to wheelchair-bound passengers in

    connection with wheelchair loading and wheelchair securement.

           The request, as limited, does not pose an undue burden on defendants.

    Defendants do not provide any affidavits or other evidence outlining the anticipated time

    and resources that would be involved in gathering the information. Indeed, defendants

    argue that Lyman does not have “first[-]hand knowledge” of whether Greyhound has an

    “easily searchable database,” but provides no information about the existence of such a



                                                  6
2:20-cv-01812-DCN       Date Filed 02/24/21       Entry Number 29        Page 7 of 15




    database or how the requested information may be stored. ECF No. 19 at 5. Defendants

    likewise provide no information regarding the amount of documentation that would have

    to be collected and reviewed in order to respond to the request. Certainly, if there were

    only a handful of accidents involving wheelchairs in the last ten years, the burden of

    responding is significantly less than if there were thousands of such accidents. However,

    it is not apparent from defendants’ response that any effort was made to determine the

    burden involved in answering the discovery request. In the absence of a showing of

    undue burden, defendants’ objection must be overruled in that regard.1 See Deitz, 2015

    WL 5031229, at *3 (overruling undue burden objection when defendant corporation

    presented no evidence or information about the undue burden it claimed).

           Nevertheless, the court finds the requested timeframe overly broad and fails to see

    how any accident that occurred after Lyman’s can be relevant to the issue of whether

    Greyhound knew or should have known of the danger to Lyman. Accordingly, the court

    limits the timeframe to a period of five years prior to the accident. See id. at *2

    (“[R]equesting information for a ten-year period is too long. If lack of training is indeed

    a meritorious claim, then data covering a five-year period should be sufficient.”);

    Donovan, 2012 WL 3025877, at *2 (limiting the timeframe for the discovery request

    from ten years to five years). The court also limits the geographical scope of the request

    to the United States, as Lyman agreed to so limit her request during the hearing.




           1
              Defendants make this same undue burden objection in response to all requests at
    issue in this motion and likewise fail to provide any support for those objections. As
    such, the court’s analysis applies to each of defendants’ undue burden objections, and the
    court overrules those objections summarily.
                                                  7
2:20-cv-01812-DCN       Date Filed 02/24/21      Entry Number 29        Page 8 of 15




           B. Production Request No. 11

           Lyman’s Request for Production No. 11 seeks the following documents:

           Any and all documents related to training, job performance and work-
           related disciplinary actions for the Greyhound employees identified in
           Interrogatory 6.

    ECF No. 17-1 at 6. Interrogatory No. 6 asked defendants to “identify each and every

    person who was in any way involved with, or has knowledge of, the May 9, 2017 and

    May 10, 2017 incidents outlined in the [c]omplaint.” ECF No. 17-2 at 4. Defendants’

    identified Roberts in their answer, meaning that, in Production Request No. 11, Lyman

    requests all documents related to Roberts’ training, job performance, and work-related

    disciplinary actions.

           During the hearing, counsel for defendants stated that defendants produced

    Roberts’ entire personnel file with certain redactions for sensitive personal information

    and provided a log explaining each redaction. Lyman indicated that she needs certain

    redacted information, including Roberts’ address and date of birth, to identify and locate

    Roberts. Defendants agreed to provide Roberts’ address and date of birth, and the court

    accordingly grants the motion to compel in this respect. The court is unconvinced that

    any other information was inappropriately redacted and thus otherwise denies the motion

    to compel for Production Request No. 11.

           C. Production Request No. 12 and Interrogatory Request No. 11

           Lyman’s Request for Production No. 12 seeks the following:

           All documents relating to claims or lawsuits against the Defendants
           concerning allegations of the Defendants’ negligent interaction with
           passengers traveling in wheelchairs or concerning allegations of the
           Defendants’ violation(s) of any provisions contained in Article[sic] III of
           the Americans with Disabilities Act.



                                                 8
2:20-cv-01812-DCN        Date Filed 02/24/21     Entry Number 29         Page 9 of 15




    ECF No. 17-1 at 6.

           Lyman’s Interrogatory Request No. 11 seeks similar information, asking:

           In the past ten (10) years, has Greyhound Lines, Inc. been sued for allegedly
           violating Title III of the Americans with Disabilities Act (“ADA”) and/or
           failing to implement its regulations and/or acting negligently toward any
           wheelchair bound passenger? If yes, please give the Court, case number,
           names of the parties, names of counsel for the parties, causes of action and
           disposition of each lawsuit, including the amount of all verdicts and
           settlements.

    ECF No. 17-2 at 5.

           Defendants object, again arguing the requests are “overly broad, unduly

    burdensome, irrelevant, and not likely to lead to the discovery of admissible evidence.”

    ECF No. 19 at 8. Specifically, defendants argue that any evidence of violation of the

    Americans with Disabilities Act (“ADA”) is not relevant to Lyman’s negligence claims.

    As defendants explain, Lyman cannot and does not state an ADA claim because there is

    no private cause of action for violation of the ADA. Moreover, in South Carolina

           In order to show that [a] defendant owes h[er] a duty of care arising from a
           statute, the plaintiff must show two things: (1) that the essential purpose of the
           statute is to protect from the kind of harm the plaintiff has suffered; and (2) that
           [s]he is a member of the class of persons the statute is intended to protect.

    Norton v. Opening Break, 443 S.E.2d 406, 408 (S.C. Ct. App. 1994) (quoting Rayfield v.

    S.C. Dep’t of Corrections, 374 S.E.2d 910, 914 (S.C. Ct. App. 1988)). As such,

    defendants argue that the ADA does not provide any standard of care applicable to this

    case because the ADA was not designed to prevent the type of injury allegedly suffered

    by Lyman; it was designed to prevent discrimination. Defendants also complain that this

    request has no time limitation, particularly given that “Greyhound was established over a

    hundred years ago.” ECF No. 19 at 13.




                                                 9
2:20-cv-01812-DCN        Date Filed 02/24/21       Entry Number 29        Page 10 of 15




            Lyman, conversely, argues that prior violations of the ADA are relevant to the

     issue of notice, standard of care, (non)compliance and punitive damages.” ECF No. 17 at

     11. Lyman maintains that the ADA is designed to protect against more than just

     discrimination. In particular, “49 C.F.R. Part 37 sets accessibility standards for common

     carriers that are designed to assist persons with disabilities and protect their safety during

     travel.” ECF No. 23 at 8. Lyman also asserts that the ten-year time frame she requests is

     reasonable.

            The court declines to compel defendants to produce documents or respond to

     interrogatories relating to violations of Title III of the Americans with Disabilities Act.

     As other courts have noted, “‘the ADA is not a public safety statute for purposes of the

     negligence per se doctrine,’ because the ADA is designed to prevent discrimination

     against individuals with disabilities, rather than to protect them from physical

     harm.” M.R. by & Through N.R. v. Tajdar, 2018 WL 6050888, at *6 (D. Md. Nov. 19,

     2018) (citing Hunter on behalf of A.H. v. District of Columbia, 64 F. Supp. 3d 158, 189

     (D.D.C. 2014)). “[T]o allow a claim of negligence to proceed based on a violation of

     Title III of the ADA would effectively create a damages remedy for disability

     discrimination in public accommodations, even though Title III itself does not allow for

     monetary damages.” Id. at *7 (D. Md. Nov. 19, 2018); see Smith v. Wal-Mart Stores,

     Inc., 167 F.3d 286, 293 (6th Cir. 1999) (noting the district court’s reasoning to the same

     effect); Christian v. United States, 2013 WL 5913845, at *4 (N.D.W.V. Nov. 4, 2013).




                                                   10
2:20-cv-01812-DCN        Date Filed 02/24/21       Entry Number 29        Page 11 of 15




     As such, the court denies the motion to compel discovery with respect to prior violations

     of Title III of the ADA.2

            The court agrees with Lyman that certain accessibility standards set forth in the

     implementing regulations may be relevant to question of negligence. See Tajdar, 2018

     WL 6050888, at *6 (“In contrast, the regulations contained in the ADA Accessibility

     Guidelines for Buildings and Facilities (“ADAAG”), 28 C.F.R. pt. 36 (2018), which

     provide standards for the placement of handrails and other architectural features designed

     to assist persons with disabilities, relate to public safety and thus may be the basis of the

     standard of care in a negligence action.”) (citing Smith, 167 F.3d at 286 (6th Cir.

     1999); Bray v. Marriott Int’l, 158 F. Supp. 3d 441, 449 (D. Md. 2016)). However,

     Lyman’s Production Request No. 12 only asks for documents relating to violations of the

     provisions of Title III of the ADA; not for documents relating to violations of the

     implementing regulations. Interrogatory Request No. 11 does ask whether Greyhound

     has been sued “for failing to implement [Title III of the ADA’s] regulations.” ECF No.

     17-2 at 5. While counsel for Lyman stated in the hearing that Lyman limits this request

     to 49 C.F.R. Part 37 and Part 38, the court is unconvinced that these regulations, as

     limited, are relevant in their entirety. For example, 49 C.F.R. 37.5 implements




            2
              Counsel for Lyman, with defendants’ consent, emailed the court additional
     exhibits on February 4, 2021 “to further demonstrate the relevancy between information
     concerning Greyhound[]’s violation(s) of the [ADA] and the issues presented in this
     case.” These documents include an incident report referring to Lyman as an “ADA
     passenger,” documents reflecting Roberts’ attendance and completion of mandatory ADA
     2017 training, and other documents relating to Greyhound’s training regarding customers
     with disabilities, including wheelchair lift operations and boarding policies. These
     documents alter neither the court’s analysis discussed supra, nor its conclusion that
     violations of Title III of the ADA are not relevant to this case. However, as noted below,
     certain violations of implementing regulations involving accessibility may be relevant.
                                                   11
2:20-cv-01812-DCN         Date Filed 02/24/21      Entry Number 29         Page 12 of 15




     nondiscrimination regulations, which have no bearing on this matter. Lyman fails to

     point the court to specific sections in these regulations and provide meaningful argument

     on how any such section is relevant to the instant claims. The court will not parse

     through the regulations nor make Lyman’s arguments for her. As the Fourth Circuit has

     explained, judges “are not like pigs, hunting for truffles buried in briefs. Similarly, it is

     not our job to [] make arguments for either party.” Hensley on behalf of N. Carolina v.

     Price, 876 F.3d 573, 581 (4th Cir. 2017). As such, the court denies the motion to compel

     with respect to Production Request No. 12 and Interrogatory Request No. 11.

            D. Interrogatory Request No. 5

            Lyman’s Interrogatory No. 5 requests as follows:

            State in detail the actions, if any, undertaken by Greyhound Lines, Inc. in
            investigating and/or addressing the incidents outlined in the Complaint and
            identify each person involved and/or conducting such investigation.

     ECF No. 17-2 at 4.

            Defendants argue that this request requires defendants to reveal information

     protected by attorney-client privilege and the work product doctrine. Nevertheless,

     defendants maintain that they have responded completely to this request. Lyman argues

     that defendants’ privilege objections should be overruled in the absence of a privilege log

     stating the specific nature of the privilege asserted, the nature and subject matter of the

     communication at issue, the sender and receiver of the communication, and their

     relationship to one another. ECF No. 17 at 15 (citing Curtis v. Time Warner Entm’t

     Advance/Newhouse P’Ship, 2013 WL 2099496 (D.S.C. Oct. 1, 2013)). Defendants

     confirmed during the hearing that they have provided all information they have in




                                                   12
2:20-cv-01812-DCN         Date Filed 02/24/21     Entry Number 29        Page 13 of 15




     response to this request, mooting any arguments regarding privilege. As such, the court

     denies the motion with respect to Interrogatory Request No. 5.

            E. Interrogatory Request No. 11

            Lyman’s Interrogatory No. 11 seeks responses to the following:

            In the past ten (10) years, has Greyhound ever been cited or fined for the
            violation of any federal, state, or local regulation with regard to any alleged
            improper service to and/or handling of wheelchair-bound passengers? If so,
            please state the date of the citation(s) or fine(s); identify the person(s)
            issuing such citation(s) or fine(s); the reason(s) for the issuance of such
            citations(s) or fine(s); and the penalty(ies) assessed against Greyhound as a
            result of such citation(s) or fine(s).

     ECF No. 17-2 at 5.

            Defendants briefly argue that this request has “no relevance to the claims or

     defenses asserted in this matter” and that the ten-year time frame is arbitrary and

     inappropriate. ECF No. 19 at 16. Lyman generally argues that this request is relevant to

     the issues of knowledge, notice, foreseeability, and standard of care.

            Unlike Lyman’s request regarding prior allegations of violation of the ADA, this

     request is limited to only those violations of regulations involving “alleged improper

     service to and/or handling of wheelchair-bound passengers,” meaning that they seek

     relevant evidence. ECF No. 17-2 at 5. Violations of regulations due to “improper

     handling” of wheelchair-bound passengers are relevant to the issue of knowledge, notice,

     and foreseeability. Again, these violations bear on whether Greyhound knew or should

     have known of the danger to wheelchair passengers similar to the alleged danger Lyman

     faced. This information is also relevant to standard of care because, if a regulation

     prohibits improperly handling a wheelchair-bound passenger, such a regulation

     presumably was designed to prevent injuries similar to Lyman’s.



                                                  13
2:20-cv-01812-DCN        Date Filed 02/24/21        Entry Number 29          Page 14 of 15




             Still, the court finds the request overly broad because the same cannot be said of

     all regulation violations resulting from “alleged improper service to” wheelchair bound

     customers. As termed, this request encompasses violations of regulations that were not

     designed to prevent the injury Lyman suffered, such as anti-discrimination regulations.

     As explained above, prior violations of discrimination statutes or regulations are

     irrelevant to the present case. As such, the court only compels defendants to the answer

     Interrogatory Request No. 11 with respect to violations of any federal, state, or local

     regulation involving improper handling of wheelchair-bound passengers, which includes

     improper seating, securement, lifting, or pushing of such passengers and their

     wheelchairs. The court limits this request to a timeframe of five years prior to Lyman’s

     alleged injuries.

             Additionally, Lyman requests that the court grant her attorney’s fees in

     connection with bringing the instant motion. Because Lyman has not presented any

     evidence that defendants have acted in bad faith in connection with the instant discovery

     dispute, the court denies the request. See Rogers v. Cherokee Creek Boys Sch., Inc.,

     2008 WL 4065696, at *2 (D.S.C. Aug. 26, 2008) (“[U]nder its inherent powers, the

     district court has authority to shift attorneys [sic] fees, but . . . only in the extraordinary

     circumstances where bad faith or abuse can form a basis for doing so.”).

                                         IV. CONCLUSION

             For the reasons set forth above, the court GRANTS IN PART and DENIES IN

     PART the motion.

     AND IT IS SO ORDERED.




                                                    14
2:20-cv-01812-DCN    Date Filed 02/24/21   Entry Number 29   Page 15 of 15




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

     February 24, 2021
     Charleston, South Carolina




                                           15
